Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
Status of Claims
This action is responsive to RCE filed on 4/14/2022 subsequent to amendment filed on 3/16/22, where Applicant amended the claims. Claims 1-20 remain pending.

Response to Arguments
Applicant's arguments filed 3/16/22 have been fully considered and are persuasive.  Therefore, the previous 112 and 103 rejections have been withdrawn.  However, upon further consideration, a new grounds of rejection is made based on Friedle in view of Dhanabalan.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1,2,5-10,13-16,18-20 are rejected under 35 U.S.C. 103 as being unpatentable over Friedle (US Publication 20170190543) in view of Dhanabalan et al (US Publication 20160014820).
In reference to claim 1, Friedle teaches a wirelessly configurable and networked system for building automation (see at least paragraphs 1,14), the system comprising: 
a processor; a radio-frequency (RF) circuit configured to receive an RF signal using a wireless-communication protocol, the RF circuit comprising an antenna; and a memory storing instructions that, when executed by the processor, (see at least paragraph 49 and paragraph 39 lines 10-14) cause the processor to:
receive an identifier from a child device, wherein the identifier is unique to the child device, (see at least paragraph 38 lines 6-7, which teaches the configuration server receiving a device ID of a terminal device, and paragraph 34 lines 5-8 teaches the id is unique)
receive configuration data associated with the identifier, (see at least paragraph 38 lines 8-12, which teaches the server receiving the configuration information associated with the id) and 
transmit the configuration data associated with the identifier in response to receiving the identifier (see at least paragraph 38 lines 13-14, which teaches the server transmits the configuration information to the device), 
wherein the child device is configured to operate based on at least the configuration data associated with the identifier (see at least paragraph 38 lines 14-16, which teaches the device then operates based on the configuration).
	Friedle fails to explicitly teach receive commissioning data via the RF circuit, wherein the commissioning data is associated with the system, and retrieve configuration data associated with the system using the commissioning data, and transmitting based on the configuration data. However, Dhanabalan teaches media client #220 receiving network information (i.e commissioning data) via RFID and using the network information to establish a network connection, and to request and receive configuration information from a server to set up and activate the media device. The media device operates based on the network information and based on the configuration information (see Dhanabalan, at least paragraph 10 lines 6-16, and paragraphs 12 & 59, and Figure 2). It would have been obvious before the effective filing date of the claimed invention for one of ordinary skill in the art to modify the configuration server of Friedle based on the teachings of Dhanabalan for the purpose of initializing the configuration server in an efficient and automatic manner and then operating the configuration server based on the initialization.
In reference to claim 2, this is taught by Dhanabalan, see at least paragraph 10 lines 13-16, which teaches the commissioning data is network configuration data.
In reference to claim 3, this is taught by Dhanabalan, see at least paragraph 59, which teaches the media client connecting to the server and receiving setup and activation information, i.e control application.
In reference to claim 5, this is taught by Dhanabalan, see at least paragraph 10 lines 4-11 and paragraph 25, which teach wireless communication via RFID.
In reference to claim 6, this is taught by Friedle, see at least paragraphs 30,49 which teach server and terminal computer controllers.
In reference to claim 7, this is taught by Friedle, see at least paragraph 34 lines 5-10.
In reference to claim 8, this is taught by Dhanabalan, see at least paragraph 12, which teaches the media client is a child device to the server and mobile device.
Claims 9,10,13-15 are slight variations of the rejected claims 1,2,5-8 above, and are therefore rejected based on the same rationale. It is noted that based on the broadest reasonable interpretation, the “role data” of claim 9 is interpreted as equivalent to the identifier of the terminal device or Friedle, where the role data is transmitted to a “parent device” which is the configuration server of Friedle (see paragraph 38 and above citations).
Claims 16,18-20 are slight variations of the rejected claims 1,2,5-10,13-15 above, and are therefore rejected based on the same rationale. 

Claims 3,11 are rejected under 35 U.S.C. 103 as being unpatentable over Friedle (US Publication 20170190543) in view of Dhanabalan et al (US Publication 20160014820) in further view of He (US Publication 20130247031).
In reference to claim 4, Friedle fails to explicitly teach the configuration data associated with the system comprises a control application.  However, He teaches a management server receiving configuration instructions which include third party software corresponding to a service for administering the service (see He, at least Abstract and paragraph 69). It would have been obvious before the effective filing date of the claimed invention for one of ordinary skill in the art to modify Friedle based on the teachings of He for the purpose of managing configuration information to a configuration/management server thus enabling the server to centrally manage the configuration in relation to the client devices.
Claim 11 rejected based upon the same rationale as give for claim 3 above.

Claims 4,12,17 are rejected under 35 U.S.C. 103 as being unpatentable over Friedle (US Publication 20170190543) in view of Dhanabalan et al (US Publication 20160014820) in further view of Zimmermann et al (US Publication 20110093424).
In reference to claim 4, Friedle fails to explicitly teach commissioning data in Building Information Management file. However, Zimmermann teaches building management utilizing BIM files for the purpose of facilitating the monitoring and troubleshooting of building HVAC systems (see Zimmermann, at least paragraphs 4,24). It would have been obvious before the effective filing date of the claimed invention for one of ordinary skill in the art to modify Friedlea based on the teachings of Zimmermann for the purpose of managing building/HVAC equipment and devices in an automated and centralized fashion thus improving management abilities.
Claims 12 & 17 rejected based upon the same rationale as given for claim 4 above.

Conclusion
For any subsequent response that contains new/amended claims, Applicant is required to cite its corresponding support in the specification.  (See MPEP chapter 2163.03 section (I.) and chapter 2163.04 section (I.) and chapter 2163.06) Applicant may not introduce any new matter to the claims or to the specification.
In formulating a response/amendment, Applicant is encouraged to take into consideration the prior art made of record but not relied upon, as it is considered pertinent to applicant's disclosure. See attached Form 892.

Contact & Status
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RAMY M OSMAN whose telephone number is (571)272-4008.  The examiner can normally be reached on Mon-Fri, 9AM-5PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ario Etienne can be reached on 571-272-4001.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/RAMY M OSMAN/Primary Examiner, Art Unit 2457    
May 6, 2022